Title: From Thomas Jefferson to Philip Turpin, 17 December 1804
From: Jefferson, Thomas
To: Turpin, Philip


                  
                     Dear Sir 
                     
                     Washington Dec. 17. 04.
                  
                  Your favor of the 6th covering mr Smith’s letter to you has been duly recieved. the Registers both at Vincennes & Kaskaskia were commissioned in April last, and the Recievers, altho not actually commissioned were notified about the same date that they would recieve their commissions as soon as their duties could commence, which has accordingly taken place. nothing remained therefore for mr Smith but to Recommend him as a Surveyor, and as he preferred the South Western department I now inclose you a letter in his favor to mr Briggs the Surveyor general. but it is so very possible that there may be no present vacancy, that unless mr Smith has other business calling him into that country, it might probably be safest for him to write to mr Briggs & inclose my letter to him. of this however he can judge best for himself.   It is not in my power to furnish any information for your brother as to the price of black lead. this is a place of no commerce at all, there being not a merchant here but in the ordinary retailing line. I should question whether it would be safe to trust to any thing short of sending a hogshead or two to London, & perhaps to Havre, and seeing what they will bring at those markets. I imagine England, as furnishing Europe, would be the worst market, but if it is found that it would yield a profit even at that market, it may be the more confidently counted on at others. Accept my affectionate salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               